Citation Nr: 0406176	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to May 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

The RO has determined that the evidence received in support 
of the veteran's current claim is new and material and has 
adjudicated the veteran's claim for service connection for a 
low back disorder on a de novo basis.  Despite the 
determination reached by the RO, the Board must first 
determine whether new and material evidence has been 
submitted in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-92.  
Because service connection a low back disorder was denied in 
an unappealed 1992 rating decision, the Board must consider 
as a threshold matter the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The RO denied service connection for the residuals of a 
back injury by decisions dated in March 1992 and April 1992.  
He was notified but did not appeal those decisions.  

3.  The RO's April 1992 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.  

4.  The evidence submitted in support of the veteran's 
current claim bear directly and substantively on the matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of his claim.

5.  Post-service medical evidence is negative for a low back 
disorder for many years after service separation.

6.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and any current low back disorder.

7.  The veteran claims that he has bilateral leg 
symptomatology that is due to a low back disorder.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's April 1992 
decision denying the claim of entitlement to service 
connection for a low back disorder is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7103 (West 2002); 38 C.F.R. § 3.156 (2003); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A bilateral leg disorder is not due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claim for service 
connection for a low back disorder, and that this evidence is 
sufficient to establish service connection.  After a review 
of the evidence, the Board finds that the evidence is new and 
material and the claim is granted to that extent.  However, 
after considering all the evidence of record, the Board finds 
that the claim must be denied on the merits.  Further, since 
service connection is denied for a low back disorder, the 
claim of leg pains on a secondary basis must necessarily also 
be denied. 

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally denied on any basis.  38 
U.S.C.A. § 5108.  VA regulations were recently amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  This provision became effective in 
August 2001.  As the veteran filed his claim in December 
2001, the amended provisions are applicable in this case.

After a review of the evidence, the Board concurs with the RO 
that the claim should be reopened.  Of note, he submitted 
several statements from fellow soldiers that he had received 
treatment for back pain while on active duty.  Given that the 
veteran's service medical records were apparently destroyed 
in the fire at the National Personnel Records Center (NPRC) 
in 1973, the Board finds that this new supporting evidence 
that he received treatment in service should be considered.

As noted above, the RO had also held that the veteran had 
submitted new and material evidence and the RO readjudicated 
his claim on a de novo basis.  Accordingly, the veteran has 
been given adequate notice of the evidence needed to 
substantiate his claim and has had an opportunity to address 
the issue at a hearing.  Thus, the Board finds that the 
veteran will not be prejudiced by the Board's consideration 
of his claim on a de novo basis without first referring this 
matter to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2003).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  The Veterans 
Claims Court has held that when aggravation of a veteran's 
non-service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, attempts to locate the veteran's 
service medical records have been unsuccessful.  As noted 
above, his records were destroyed in the fire at the NPRC in 
1973.  The Board is mindful that in a case, such as this one 
where service medical records have been lost, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
addition, the Board is directed to explain its findings and 
conclusions and consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Board finds that every reasonable attempt 
has been made to locate the veteran's service medical 
records.  In early 2001, a Member of Congress was informed by 
the NPRC that the veteran's records were in the area most 
damaged in the fire and may have been destroyed.  Apparently, 
an attempt was also made to search Morning Reports for the 
early months of 1957 (the time frame of the claimed back 
injury) but the records failed to show any remarks pertaining 
to the veteran.  Nonetheless, for purposes of this decision, 
the Board accepts his statements, and those of his service 
buddies, that he sought medical treatment during service for 
back pain.  

However, the fact that the veteran sought treatment for back 
pain during military service is not the end of the inquiry.  
The evidence needs also show a causal relationship between 
military service and current complaints.  A review of the 
post-service medical evidence shows that he sought treatment 
in 1978 for a stiff neck; however, there was no mention of 
low back complaints.  This suggest to the Board that he had 
no low back symptomatology at that time.  The first post-
service treatment for low back pain was noted in October 
1985, nearly 30 years after the initial injury.  At that 
time, he reported "some discomfort" in his back with a 
history of the problem but it had only recently had it began 
to bother him.  It was noted that he worked on a ladder and 
climbed around on his job, and his knees had a tendency to 
give out.  Significantly, there was no mention made of a 
connection between his low back complaints and military 
service.  This evidence tends to weigh against the veteran's 
assertion that he has had low back pain since military 
discharge because of the length of time between discharge and 
treatment.  In addition, while he reported a past history of 
back pain, there was no specific connection made to military 
service.

Next, in a 2001 statement, a private treating chiropractor 
indicated that she had treated the veteran from January to 
February 1992 for low back pain and left sciatica down to the 
foot.  Treatment consisted of spinal adjustment, flexor 
distraction with pelvic drop adjustments, and ultra-sound to 
the lower lumbar spine.  It was noted that he was a roofer, 
weighed 240 pounds, and had not had any medical care or 
examination for 20 years.  This is fairly consistent with the 
medical evidence associated with the claims file reflecting 
that the veteran received treatment in the 1970s.  The 
chiropractor indicated that she again treated the veteran in 
1998 for similar complaints with sciatica down both thighs 
for six months.  He denied accidents, falls, or injuries.  
She concluded that the veteran's condition was chronic due to 
occupation, overweight, and lack of exercise.  A June 1998 X-
ray report reflected a suspicion of ankylosing spondylitis.

The Board finds that this evidence tends to weight against 
the veteran's assertion of a medical nexus between military 
service and his low back complaints as it suggests that his 
low back pain is related to his employment, physical size, 
and a sedentary lifestyle, rather than military duty.  
Further, the Board places significant probative value on the 
reported absence of treatment for many years.  This suggests 
that the post-service symptomatology reported in the 1990s is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
from military discharge in 1958 and the more current 
treatment in 1998.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

More recent VA outpatient treatment records reflect that the 
veteran sought treatment for, among other things, a 30-year 
history of right knee pain with an exacerbation in November 
2001 (he filed the current claim in December 2001).  The 
clinical impression was degenerative joint disease, right 
knee; however, there was no suggestion that the disorder was 
related to a low back disorder or to military service.  A 40-
year history of low back pain was also noted by history but 
there were no particular complaints related to low back 
symptomatology.  A March 2001 X-ray apparently was suspicious 
for ankylosing spondylitis.  Otherwise, there was no specific 
diagnosis made with respect to the veteran's low back 
disorder.  While showing a current low back disorder, the 
Board finds that this evidence tends to weigh against the 
veteran's claim as it fails to establish a medical nexus 
between military service and current complaints.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current low back disorder to active military service, despite 
his contentions to the contrary.  The mere contentions of the 
veteran as to a medical nexus, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his complaints with an event or incurrence while in 
service, will not support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, even accepting that the veteran was treated for low 
back complaints during military service, the Board places 
greater probative value on the absence of post-service 
treatment for many years after service separation, and the 
absence of medical evidence establishing a nexus between 
military service and his current complaints.  As such, the 
claim must be denied.

To the extent that the veteran asserts that he is entitled to 
service connection for a leg disorder due to a low back 
disorder, the Board finds that claim must also fail.  As 
discussed above, a low back disorder is not a service-
connected disability and there is no basis to reach the issue 
of secondary service connection under the provisions of 38 
C.F.R. § 3.310 and Allen, supra.

In denying the veteran's claims, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A.  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  In 
this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Next, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor.  38 U.S.C.A. § 5103A.  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In January 2002, the RO notified the veteran about his rights 
under the VCAA and informed him of what evidence he needed to 
submit in support of his claims.  He was told what evidence 
had been considered, where to send the evidence, and that VA 
would help him obtain evidence.  In July 2002, he was offered 
a DRO review but opted for the traditional appeal process.  
In November 2002, the RO provided him with a Statement of the 
Case which set forth all pertinent regulations, including the 
new duty to assist provisions of 38 C.F.R. § 3.159.  The RO 
explained that the additional evidence submitted in support 
of his current claim for service connection for a low back 
disability was both new and material, but that the medical 
evidence of record clearly showed that any current disability 
was the result of post-service events.  Further, as noted 
above, every effort has been made to associate service 
medical records with the veteran's claims file but those 
records were apparently destroyed in the 1973 fire at NPRC.  
He also asserted that he received earlier treatment for back 
pain but acknowledged that those records were no longer 
available because the physicians were deceased or their 
whereabouts were unknown.  In addition, the veteran indicated 
in November 2003 that he had no additional evidence to 
submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  As noted above, he was informed of 
his due process rights by letter dated in January 2002, 
shortly after filing his claim, and was provided with the 
provisions of the new law in a November 2002 Statement of the 
Case.  All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened and the appeal is granted to this extent. 

The claim for entitlement to service connection for a low 
back disorder is denied on the merits.

The claim for entitlement to service connection for a 
bilateral leg disorder, claimed as secondary to a low back 
disorder, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



